Case 6:19-cv-00010-NKM-RSB Document 42 Filed 03/16/20 Page 1 of 2 Pageid#: 418




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 LYNCHBURG DIVISION

 CHERIE C. WHITEHURST,

       Plaintiff,

 v.                                                         Case No. 6:19CV00010

 BEDFORD COUNTY SCHOOL BOARD, et al.

                Defendants.

                                 NOTICE OF APPEARANCE

        TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

        PLEASE TAKE NOTICE that Andrew P. Selman of Haney Phinyowattanachip PLLC

 hereby enters an appearance as counsel for Defendants Bedford County School Board and

 Douglas R. Schuch in the above-referenced action. I am admitted to practice in this Court.



 Date: March 16, 2020

                                                     ANDREW P. SELMAN

                                                      /s/ Andrew P. Selman          _
                                                     Andrew P. Selman (VSB No. 91060)
                                                     HANEY PHINYOWATTACHIP PLLC
                                                     11 S. 12th Street Suite 300C
                                                     Richmond, VA 23219
                                                     aselman@haneyphinyo.com
                                                     Tel: (804) 500-0303
                                                     Fax: (804) 500-0309

                                                     Counsel for Bedford County School Board
                                                           and Douglas R. Schuch
Case 6:19-cv-00010-NKM-RSB Document 42 Filed 03/16/20 Page 2 of 2 Pageid#: 419




                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of March, 2020, I have electronically filed

 the foregoing using the CM/ECF system, which will automatically send email notification

 of such filing to counsel of records as follows:



                                  W. Huntington Byrnes
                                  Steven P. Gould
                                  BYRNES GOULD PLLC
                                  312 Main Street, Suite 200
                                  P.O. Box 47
                                  Danville, VA 24543
                                  Telephone: (434) 792-2424
                                  HByrnes@byrnesgould.com
                                  SGould@byrnesgould.com

                                  Counsel for Plaintiff


                                                          _/s/ Andrew P. Selman___________
                                                          Andrew P. Selman (VSB No. 91060)
                                                          HANEY PHINYOWATTACHIP PLLC
                                                          11 S. 12th Street Suite 300C
                                                          Richmond, VA 23219
                                                          aselman@haneyphinyo.com
                                                          Tel: (804) 500-0303
                                                          Fax: (804) 500-0309

                                                          Counsel for Bedford County School Board
                                                                and Douglas R. Schuch




                                                    -2-
